UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1419



WAYNE BROWNING,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; STATE OF OHIO; STATE
OF WEST VIRGINIA; NATIONAL ORGANIZATION OF
WOMEN; KANAWHA SURGI CENTER; WOMEN'S HEALTH
CENTER OF WEST VIRGINIA, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Charles H. Haden II, Chief
District Judge. (CA-97-115-3)


Submitted:   July 10, 1997                 Decided:   July 30, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Wayne Browning, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his civil action. We have reviewed the record and the district

court's opinion accepting the magistrate judge's recommendation and

find no reversible error. Accordingly, we affirm substantially on

the reasoning of the district court. Browning v. United States,
No. CA-97-115-3 (S.D.W. Va. Mar. 4, 1997). We modify the district

court's dismissal to be under 28 U.S.C.A. § 1915(e)(2) (West Supp.

1997). See 28 U.S.C. § 2106 (1994). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                              AFFIRMED AS MODIFIED




                                2